DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s election, with traverse, of Group I claims 1-9, 17-21, 27-31, and 39-43  in the Remarks filed on 01/28/2021 is acknowledged and entered by Examiner. 

Information Disclosure Statement
4.    	The information disclosure statement (IDS) submitted on 11/22/2019 has been considered by the examiner. The submission is in compliance with the provisions of 37CFR 1.97.
Drawings
5.	The drawings were received on 07/02/2019.  These drawing are acceptable.

Claim Objections 
6.	Claims 8 are objected to because of the following informalities: 

The Claims 8 and 30 recites in line 2 “a media access control control element (MAC-CE)” with repeating control words. It recommended to include a hyphen between repeating “control” i.e., “a media access control - control element (MAC-CE)”
Appropriate correction is required
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 5, 6, 8, 17, 19, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US Pub: 20190281546) hereinafter Lim, provisional application: 62/641,555, date: 03/12/2018, and further in view of Ng et al. (US Pub: 20160073366) hereinafter Ng)
As to claim 1 Lim teaches a method of wireless communication by a user equipment (UE), comprising: receiving pre-configuration information for one or more reference signal transmissions; (Lim [0133] Fig. 8, the base station may configure the timing of the CSI-RS transmissions/pre-configurations, expected CSI reports and C-DRX periodicity (802))
(Lim [0133] Fig. 8, when the UE is not in a sleep/low-power state but is in a C-DRX on-duration period ("Yes" at 854), and the timing of the transmission of a preceding corresponding CSI-RS also coincides with the on-duration period ("Yes" at 856), then the UE may perform the necessary measurements based on the CSI-RS and transmit the CSI report to the base station (860)).
determining if, at a second time during the ON duration after the first time, [ ] associated with the one or more reference signal transmissions has been received; (Lim [0132] [0133] Fig. 7, Fig. 8, UE receiving an RS (at periodic CSI-RS occasion 2) 710, and transmitting a corresponding CSI report (periodic CSI report 2) 712, both during the on-duration period 702, i.e., reception of CSI-RS is a trigger, and the timing of the transmission of a current periodically transmitted CSI report transmitted by the UE coincides with an on-duration of the UE, e.g. when the UE is not in a sleep/low-power state but is in a C-DRX on-duration period ("Yes" at 854), and the timing of the transmission of a preceding corresponding CSI-RS also coincides with the on-duration period ("Yes" at 856) and then UE may perform the necessary measurements based on the CSI-RS and transmit the CSI report to the base station (860)/ CSI-RS is a trigger, received on first on duration and determine (856) preceding CSI-RS in current time is second on duration on same on duration of DRX).
and transmitting a measurement report corresponding to the measurements if a trigger frame has been received. (Lim [0133] Fig. 8, when the UE is not in a sleep/low-power state but is in a C-DRX on-duration period ("Yes" at 854), and the timing of the transmission of a preceding corresponding CSI-RS also coincides with the on-duration period ("Yes" at 856), then the UE may perform the necessary measurements based on the CSI-RS and transmit the CSI report to the base station (860)).
Lim does not specifically teaches a trigger frame
Ng teaches a trigger frame (Ng [0134] the UE's detection of CRS (and CSI-RS) may only be required during the active time of the DRX cycle, DRX configuration for a cell on an unlicensed spectrum can be independent from the DRX configuration for another serving cell i.e., UE's detection of CRS (and CSI-RS) based on receiving a trigger frame during on duration)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Ng with the teaching of Lim because Ng teaches that a trigger for CRS detection by the UE would save UE signal processing and power consumption thereby avoiding CRS detection in every subframes. (Ng [0134])
Regarding claims 17, 21 there is recited a UE with steps that are virtually identical to the functions performed by the method recited in claim 1. Examiner submits that Lim discloses a UE in para [0111] in Fig. 3, including a processor 302, memory 306 coupled to the processor for performing the disclosed functionalities of claims 17, 21. As a result, claims 17, 21 are rejected under section 103 as obvious over Lim in view of Ng for the same reasons as in claim 1.
As to claim 5 the combination of Lim and Ng specifically Lim teaches wherein the pre-configuration information is received at a time prior to the ON duration.(Lim [131] Fig. 7, FIG. 7, which shows a periodic CSI-RS (at periodic CSI-RS occasion 1) 706 transmitted by the base station outside the on-duration 702 of the UE, with the UE scheduled to transmit a (corresponding) periodic CSI report (Periodic CSI report 1) 708 after having entered the on-duration period 702, prior to receiving a CSI-RS during that on-duration period)

As to claim 6 the combination of Lim and Ng specifically Lim teaches further comprising dropping the measurement report from transmission if [  ] has not been received. (Lim [0138] the UE may also suspend (or cancel) the scheduled transmission of the CSI report corresponding to the scheduled CSI-RS transmission that was cancelled by the base station due to the transmission of the aperiodic CSI-RS)
Lim does not specifically teaches a trigger frame
Ng teaches a trigger frame (Ng [0134] the UE's detection of CRS (and CSI-RS) may only be required during the active time of the DRX cycle, DRX configuration for a cell on an unlicensed spectrum can be independent from the DRX configuration for another serving cell i.e., UE's detection of CRS (and CSI-RS) based on receiving a trigger frame during on duration)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Ng with the teaching of Lim because Ng teaches that a trigger for CRS detection by the UE would save UE signal processing and power consumption thereby avoiding CRS detection in every subframes. (Ng [0134])

Regarding claims 19 and 20, there is recited a UE with steps that are virtually identical to the functions performed by the method recited in claims 5 and 6 respectively. Examiner submits that Lim discloses a UE in para [0111] in Fig. 3, including a processor 302, memory 306 coupled to the processor for performing the disclosed functionalities of claims 19 and 20. As a result, claims 19 and 20 are rejected under section 103 as obvious over Lim in view of Ng for the same reasons as in claims 5 and 6 respectively.

As to claim 8 the combination of Lim and Ng specifically Ng teaches wherein the trigger frame is received on a physical downlink control channel (PDCCH) or as a media access control control element (MAC-CE) (Ng [0111] the signaling to trigger DRS detection on an unlicensed spectrum is broadcasted or groupcasted to UEs with L1 signaling, e.g., a common PDCCH using DCI format such as DCI format 1C/3/3A or a new common DCI format)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Ng with the teaching of Lim because Ng teaches that a trigger for CRS detection by the UE would save UE signal processing and power consumption thereby avoiding CRS detection in every subframes. (Ng [0134])
Claims 2- 4, 7, 9, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim, Ng and further in view of Guo et al. (US Pub: 20180302889) hereinafter Guo

As to claim 2 the combination of Lim and Ng does not teach wherein the pre-configuration information includes a transmission pre-configuration indicator (TCI) state for the one or more reference signal transmissions.
Guo discloses wherein the pre-configuration information includes a transmission pre-configuration indicator (TCI) state for the one or more reference signal transmissions. (Guo [0197] [0198] the UE is configured with spatial QCL configuration for UE-specific PDCCH by signaling one or more transmission configuration indication (TCI) state(s), UE is requested to calculate the ID of DL RS that is used for the purpose of spatial QCL. The DL RS can be SSB (SS block), CSI-RS (periodic, semi-persistent, or aperiodic))
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Guo with the teaching of Lim and Ng because Guo teaches that monitoring DL RS resource to detect the beam failure of TCI state thereby allowing UE to recommend the identified new beam candidate to the TRP when beam failure is detected. (Guo [0200])

As to claim 3 the combination of Lim, Ng and Guo specifically Guo teaches  further comprising configuring the UE with the TCI state included in the pre-configuration information prior to performing the measurements.(Guo [0199] the UE is configured with M TCI states [a1, a2, . . . , aM] for spatial QCL for UE-specific PDCCH, for one TCI state the UE is configured with an index of DL RS and that DL RS resource is configured to be associated with TCI state ai, and the UE is requested to measure/monitor this DL RS resource to detect the beam failure of TCI state ai/TCI states received before measurements)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Guo with the teaching of Lim and Ng because Guo teaches that monitoring DL RS resource to detect the beam failure of TCI state thereby allowing UE to recommend the identified new beam candidate to the TRP when beam failure is detected. (Guo [0200])

As to claim 4 the combination of Lim, Ng and Guo specifically Guo teaches   wherein the measurements are performed according to the configured TCI state. (Guo [0199] the UE is configured with M TCI states [a1, a2, . . . , aM] for spatial QCL for UE-specific PDCCH, for one TCI state the UE is configured with an index of DL RS and that DL RS resource is configured to be associated with TCI state ai, and the UE is requested to measure/monitor this DL RS resource to detect the beam failure of TCI state ai/ measurements performed based on TCI state)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Guo with the teaching of Lim and Ng because Guo teaches that monitoring DL RS resource to detect the beam failure of TCI state thereby allowing UE to recommend the identified new beam candidate to the TRP when beam failure is detected. (Guo [0200])
As to claim 7 the combination of Lim and Ng does not teach wherein the trigger frame is transmitted periodically, semi-persistently, or aperiodically.
(Guo [0148] [0156]the beam recovery response is that the UE receives a trigger message of aperiodic CSI-RS transmission or semi-persistent transmission; the UE can be requested to monitor the L1 RSRP of one or more than one CSI-RS resources in a periodic CSI-RS or semi-persistent CSI-RS transmission)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Guo with the teaching of Lim and Ng because Guo teaches that monitoring DL RS resource to detect the beam failure of TCI state thereby allowing UE to recommend the identified new beam candidate to the TRP when beam failure is detected. (Guo [0200])
As to claim 9 the combination of Lim and Ng does not teach, wherein the measurement report includes measurement information for one or more transmission beams associated with the one or more reference signals. 
Guo teaches wherein the measurement report includes measurement information for one or more transmission beams associated with the one or more reference signals. 
 (Guo [0163] a UE can be configured to measure the beam quality of one configured periodic RS resource and reports the measurement results to upper layer)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Guo with the teaching of Lim and Ng because Guo teaches that monitoring DL RS resource to detect the beam failure of TCI state thereby allowing UE to recommend the identified new beam candidate to the TRP when beam failure is detected. (Guo [0200])

As to claim 18 the combination of Lim and Ng does not teach wherein: the pre-configuration information includes a transmission pre-configuration indicator (TCI) state for the one or more reference signal transmissions;
the at last one processor is further configured to configure the UE with the TCI state included in the pre-configuration information prior to performing the measurements.
Guo teaches, wherein: the pre-configuration information includes a transmission pre-configuration indicator (TCI) state for the one or more reference signal transmissions; (Guo [0197] [0198] the UE is configured with spatial QCL configuration for UE-specific PDCCH by signaling one or more transmission configuration indication (TCI) state(s), UE is requested to calculate the ID of DL RS that is used for the purpose of spatial QCL. The DL RS can be SSB (SS block), CSI-RS (periodic, semi-persistent, or aperiodic))
And the at last one processor is further configured to configure the UE with the TCI state included in the pre-configuration information prior to performing the measurements. (Guo [0199] the UE is configured with M TCI states [a1, a2, . . . , aM] for spatial QCL for UE-specific PDCCH, for one TCI state the UE is configured with an index of DL RS and that DL RS resource is configured to be associated with TCI state ai, and the UE is requested to measure/monitor this DL RS resource to detect the beam failure of TCI state ai/TCI states received before measurements)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Guo with the teaching of Lim and Ng because Guo teaches that monitoring DL RS resource to detect the 
Claims 27, 28, 229, 30, 31, 39, 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo and Ng 

As to claim 27 Guo teaches a method of wireless communication by a base station (BS), comprising: transmitting, to a user equipment, pre-configuration information for one or more reference signal transmissions, (Guo [0197] [0198] the UE can be configured with spatial QCL configuration for UE-specific PDCCH by signaling one or more transmission configuration indication TCI state(s), one configured TCI state j, the UE can be requested to calculate the ID of DL RS that is used for the purpose of spatial QCL)
wherein the pre-configuration information comprises a first transmission pre-configuration indicator (TCI) state for the one or more reference signal transmissions; (Guo [0197] [0198] the UE is configured with spatial QCL configuration for UE-specific PDCCH by signaling one or more transmission configuration indication (TCI) state(s), UE is requested to calculate the ID of DL RS that is used for the purpose of spatial QCL. The DL RS can be SSB (SS block), CSI-RS (periodic, semi-persistent, or aperiodic))
wherein the trigger frame includes a second TCI state for the one or more reference signal transmissions; (Guo [0197] [0198] the UE is configured with spatial QCL configuration for UE-specific PDCCH by signaling one or more transmission configuration indication (TCI) state(s), UE is requested to calculate the ID of DL RS that is used for the purpose of spatial QCL. The DL RS can be SSB (SS block), CSI-RS (periodic, semi-persistent, or aperiodic)) and
receiving a measurement report associated with the first TCI state for the one or more reference signal transmissions. (Guo [0162] [0198] The UE can be requested to monitor the calculated DL RS to detect the beam failure of TCI state j,  UE can be configured to trigger an event report if one or more but not all of those M configured beam pair links BPLs have L1 RSRP being below some configured threshold for configured time duration) 
Guo does not teach transmitting a trigger frame for the one or more reference signal transmissions, 
Ng teaches transmitting a trigger frame for the one or more reference signal transmissions, (Ng [0134] the UE's detection of CRS (and CSI-RS) may only be required during the active time of the DRX cycle, DRX configuration for a cell on an unlicensed spectrum can be independent from the DRX configuration for another serving cell i.e., UE's detection of CRS (and CSI-RS) based on receiving a trigger frame during on duration)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Ng with the teaching of Guo because Ng teaches that a trigger for CRS detection by the UE would save UE signal processing and power consumption thereby avoiding CRS detection in every subframes. (Ng [0134])

Regarding claims 39, 43 there is recited a base station with steps that are virtually identical to the functions performed by the method recited in claim 27. Examiner submits that Guo discloses an eNB in para [0066] in Fig. 2, including a processor 225, a memory 230, and a backhaul or network interface for performing the disclosed functionalities of claims 39 and 43. As a result, claims 39 and 43 are rejected under section 103 as obvious over Guo in view of Ng for the same reasons as in claim 1.

As to claim 28 the combination of Guo and Ng specifically Guo teaches wherein the pre-configuration information is transmitted at a time prior to an ON duration of the UE in which the measurement report is received. (Guo [0199] the UE is configured with M TCI states [a1, a2, . . . , aM] for spatial QCL for UE-specific PDCCH, for one TCI state the UE is configured with an index of DL RS and that DL RS resource is configured to be associated with TCI state ai, and the UE is requested to measure/monitor this DL RS resource to detect the beam failure of TCI state ai/TCI states received before measurements)
Guo does not teach an ON duration of the UE in which the measurement report is received.
Ng teaches an ON duration of the UE in which the measurement report is received. (Ng [0117] Fig. 17A, Fig, 17B, UE to detect and measure the DRS transmitted by LTE cells on unlicensed band and provide the measurement report to the network so that the cell signal quality can be evaluated by the network, UE sends measurement report on a Discovery reference signal Measurement Timing Configuration (DMTC), which is a periodically occurring DRS detection/measurement gap).


As to claim 29 the combination of Guo and Ng specifically Guo teaches, wherein the trigger frame is transmitted periodically, semi-persistently, or aperiodically (Guo [0148] [0156]the beam recovery response is that the UE receives a trigger message of aperiodic CSI-RS transmission or semi-persistent transmission; the UE can be requested to monitor the L1 RSRP of one or more than one CSI-RS resources in a periodic CSI-RS or semi-persistent CSI-RS transmission)

As to claim 30 the combination of Guo and Ng specifically Ng teaches, wherein the trigger frame is transmitted on a physical downlink control channel (PDCCH) or as a media access control control element (MAC-CE) (Ng [0111] the signaling to trigger DRS detection on an unlicensed spectrum is broadcasted or groupcasted to UEs with L1 signaling, e.g., a common PDCCH using DCI format such as DCI format 1C/3/3A or a new common DCI format)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Ng with the teaching of Guo because Ng teaches that a trigger for CRS detection by the UE would save UE 

As to claim 31 the combination of Guo and Ng specifically Guo teaches wherein the measurement report includes measurement information for one or more transmission beams associated with the one or more reference signals transmissions. (Guo [0122] UE acquire a beam or radio resource (RR) acquisition signal is a measurement reference signal (RS) and the UE can report a status to the network or an associated TRP, examples of such report include a measured beam power (or measurement RS power) or a set of at least one recommended "beam identity (ID)" or "RR-ID")
Regarding claims 40, 41 and 42 there is recited a base station with steps that are virtually identical to the functions performed by the method recited in claims 28, 29, and 31 respectively. Examiner submits that Guo discloses an eNB in para [0066] in Fig. 2, including a processor 225, a memory 230, and a backhaul or network interface for performing the disclosed functionalities of claims 40, 41 and 42 respectively. As a result, claims 40, 41 and 42 are rejected under section 103 as obvious over Guo in view of Ng for the same reasons as in claims 28, 29, and 31 respectively.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244.  The examiner can normally be reached on 9:30 - 7:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ATIQUE AHMED/Primary Examiner, Art Unit 2413